Citation Nr: 1303038	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  09-32 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an increased rating for corneal scar, temporal, right eye, with anterior leukoma and acentric pupil involved in the scar, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel





INTRODUCTION

The Veteran served on active duty from March to September 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, that denied a rating in excess of 30 percent for corneal scar, temporal, right eye, with anterior leukoma and acentric pupil involved in the scar (hereinafter right eye disability).

For the reasons set forth below, this matter is being REMANDED to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

A 30 percent rating has been in effect for the Veteran's service-connected right eye disability since August 1991.  Inasmuch as that rating has been in effect for more than 20 years, it is protected.  See 38 U.S.C.A. § 110 (West 2002); 38 C.F.R. § 3.951(b) (2012).

Under applicable law, effective from December 26, 2007, impairment of vision in one eye as a result of non-service-connected disability, not the result of the veteran's own willful misconduct, can be included in the evaluation of service-connected impairment of vision in the other eye, as if impairment of vision in both eyes was service connected, if (1) the impairment of vision in each eye is rated at a visual acuity of 20/200 or less, or (2) the peripheral field of vision for each eye is 20 degrees or less.  See 38 U.S.C.A. § 1160(a)(1) (West Supp. 2012); Dr. James Allen Veteran Vision Equity Act of 2007, 74 Fed. Reg. 11,481 (March 18, 2009) (codified at 38 C.F.R. § 3.383(a)(1)).

The Veteran is seeking to have his non-service-connected left eye included in the evaluation for his service-connected right eye, as set out in 38 U.S.C.A. § 1160(a)(1) and 38 C.F.R. § 3.383(a)(1).  His eyes have been examined on multiple occasions in connection with the present appeal, to include in February 2008, April 2009, July 2009, and December 2009.  On VA examination in February 2008, it was noted that he had no light perception and a complete loss of visual field in the right eye; that his best corrected visual acuity in the left eye at distance was 20/30; and that he had a normal visual field on the left.  In April 2009, it was noted that he had no vision in the right eye, with no visual field; that his best corrected visual acuity in the left eye was 20/60; and that he had constriction of the visual field in the left eye to 75 degrees horizontal.  In July 2009, it was noted that he had no light perception in the right eye, with no functional vision; that his best corrected visual acuity in the left eye at distance was 5/100; that he had a horizontal visual field of 75 degrees in the left eye on kinetic field; and that he had only 10 degrees of horizontal visual field on static Humphrey visual field.  In December 2009, it was noted that he had questionable light perception in the right eye, with no ability to perform kinetic field testing; that his best corrected visual acuity in the left eye at distance was 20/400 (at five feet); and that kinetic field testing on the left revealed an overall field of 90 degrees horizontal and 70 degrees vertical.  On private examination in August 2009, it was noted that he was totally blind in the right eye, with no light perception, and that his best corrected visual acuity in the left eye was 20/300.

During the course of the aforementioned VA examinations, observations were made to the effect that, clinically, signs did not correlate well with the level of vision loss in the right eye; and that the level of vision loss in the Veteran's left eye was "unexplained," even after taking into account an early age-related cataract in the left eye.  After noting such apparent inconsistencies, the December 2009 VA examiner noted that further analysis by a neuroophthalmologist or other specialist who could evaluate the Veteran with an ERG (electroretinogram) would allow for more definitive conclusions.

Generally speaking, when VA receives a complete or substantially complete application for benefits, it is required to make reasonable efforts to help the claimant obtain evidence necessary to substantiate his claim, to include relevant records from Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2012).  VA is also required to provide a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).  The United States Court of Veterans Appeals (Court) has held this "duty to assist" includes a duty on VA's part to conduct a supplemental examination by a specialist where such an examination is recommended by a VA examining physician.  See Hyder v. Derwinski, 1 Vet. App. 221, 224-25 (1991).

In the present case, as noted above, the December 2009 VA examiner clearly recommended further examination by a specialist; specifically.  However, the record does not reflect that a specialty examination was conducted.  Accordingly, and because the Veteran has indicated (in February 2010) that he is willing to submit to further examination (as long as it does not inflict pain), additional development is required.  38 C.F.R. § 19.9 (2012).

Records of the Veteran's treatment at the VA Medical Center (VAMC) in Huntington, West Virginia were last associated with his claims file on January 22, 2010.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

For the reasons stated, this case is REMANDED for the following actions:

1.  Obtain copies of records pertaining to any relevant treatment the Veteran has received through the VAMC in Huntington, West Virginia since January 22, 2010. The evidence obtained, if any, should be associated with the claims file.  If no such records are available, the claims file should be annotated to reflect that fact.

2.  Arrange to have the Veteran scheduled for an ERG by a neuroophthalmologist or other specialist capable of performing an ERG; to include on a fee basis, if necessary.  The results of the ERG should be set out in a legible report, and the report should be associated with the claims file.

3.  After the foregoing development has been completed to the extent possible, the claims file should be returned to the VA examiner who conducted the December 2009 eye examination.  The examiner should review the claims file, including the report of ERG testing, and offer an opinion as to whether the levels of visual acuity noted on prior VA examinations in February 2008, April 2009, July 2009, and December 2009, and on private examination in August 2009, are consistent with the results of ERG testing.

If the VA examiner who conducted the December 2009 eye examination is unavailable, schedule the Veteran for an examination by another examiner for purposes of obtaining the necessary information.  A complete rationale for all opinions should be provided.

4.  After conducting any additional development deemed necessary, the claims file should again be reviewed.  If the issue on appeal remains denied, furnish a supplemental statement of the case (SSOC) to the Veteran and his representative and afford them an opportunity to respond.

After the Veteran and his representative have been given an opportunity to respond to the SSOC, the claims file should be returned to this Board for further appellate review.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2012).

